DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions 

	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 35-47, drawn to sampling devices, classified in class 422, subclass 502.  
Claims 48-52, drawn to sample delivering methods, classified in class 436, subclass 180.
The inventions are distinct, each from the other because of the following reasons:   
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the sampling devices, as claimed, can be used to practice materially different processes, for example, those not associated with whole blood specimen. 
NОТЕ that claims 35-47, if elected, would be subject to further species election because they are drawn to the following species that are patentably distinct. 

	Species 2 [claims 41-47], drawn to a sampling device having the structures set forth in claim 41, that must include a cup-shaped sheath and where the outer connection must be disposed at the free end of the elongated wall extending from the base of the sheath. 
	Because all the inventions identified above, are independent or distinct and have acquired a separate status in the art due to their recognized divergent subject matter, based on the current record, and /or different classification, the restriction for examination purposes as indicated is proper. 
Additionally, there would be a serious search and examination burden if the restriction were not required, since examination of each of the inventions identified above, would require a separate non-overlapping search involving different search strategies and reasoning.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention/species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention /species, including any claims subsequently added.  
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798